Case 2:21-cr-00030-SPC-NPM Document 39 Filed 08/16/21 Page 1 of 4 Pagelb 8° '™*

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA

v. Case Number: 2:21-cr-30-SPC-NPM

JUAN CARLOS RAMIREZ-YESCAS USM Number: 49058-509

 

George Ellis Summers, Jr., AFPD
2075 West First Street

Suite 300

Ft Myers, FL 33901

JUDGMENT IN A CRIMINAL CASE

Defendant pleaded guilty to Count One of the Indictment. Defendant is adjudicated guilty of this offense:

Date Offense Count
Title & Section Nature of Offense Concluded Number(s)
8 U.S.C. § 1326(a) Illegal Reentry After Deportation February 27, 2021 One

Defendant is sentenced as provided in pages 2 through 4 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

IT IS ORDERED that Defendant must notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any material change
in the defendant's economic circumstances.

Date of Imposition of Judgment:

August 16, 2021

 

_ “SHERI POLSTER CHAPPELL “Wy
UNITED STATES DISTRICT JUDGE

August 16, 2021
»

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 2:21-cr-00030-SPC-NPM Document 39 Filed 08/16/21 Page 2 of 4 PagelD gf aa 2 oF

Juan Carlos Ramirez-Yescas
2:21-cr-30-SPC-NPM

IMPRISONMENT

Defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of TIME-SERVED.

The Defendant shall participate in the collection of DNA.

Defendant is remanded to the custody of the United States Marshal for processing to the Bureau of Immigration
and Customs Enforcement.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at _ with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy U.S. Marshal

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 2:21-cr-00030-SPC-NPM Document 39 Filed 08/16/21 Page 3 of 4 PagelD 84°#°°**

Juan Carlos Ramirez-Yescas
2:21-cr-30-SPC-NPM

SUPERVISED RELEASE

No term of supervision is imposed.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Case 2:21-cr-00030-SPC-NPM Document 39 Filed 08/16/21 Page 4 of 4 PagelD g5 3904 of4

Juan Carlos Ramirez-Yescas
2:21-cr-30-SPC-NPM

CRIMINAL MONETARY PENALTIES

Defendant shall pay the following total criminal monetary penalties under the schedule of payments set forth in
the Schedule of Payments.

Assessment AVAA Assessment! JVTA Assessment? Fine Restitution
TOTALS $100.00 $0.00 $0.00 WAIVED $0.00
SCHEDULE OF PAYMENTS

Special assessment shall be paid in full and is due immediately.
Having assessed Defendant's ability to pay, payment of the total criminal monetary penaities is due as follows:

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.

Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shail be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA

assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10)
costs, including cost of prosecution and court costs.

 

1 Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
2 Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

AO 245B (Rev. 09/19) Judgment in a Criminal Case
